            Case 2:20-cr-00119-DOC Document 42 Filed 09/15/20 Page 1 of 1 Page ID #:93

                                                                                                         FILED           '~
                                                                                               CLERKiU.S. C''O-'~''~'' COUIT


                                                                                                 k   sty , 5 Leo
                                                                                                 4            _   .~~




                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
      UNITED STATES OF AMERICA,                                        ~ casE NUMSER
                                                           PLAINTIFF, ~                   CR20-00119-DOC-3
                                       v.

      CHRISTOPHER NGUYEN NGUYEN,                                                  ORDER FOR CONTRIBUTION
                                                                                  TOWARDS ATTORNEY'S FEES
                                                                                      18 U.S.C.§ 3006A(~

       On          September 15, 2020            defendant                  CHRISTOPHER NGUYEN NGUYEN
      ~ submitted a financial affidavit in support of defendant's request for appointment of counsel without payment of
        fees. After review of the affidavit, the court finds that the defendant has the present ability to make a contribution
        towards his/her attorney's fees.
       ❑ did not submit a financial affidavit, but appeared without counsel.

    Subject to this order of contribution, the Court hereby appoints                        Elizabeth Carpenter, CJA
as counsel for the defendant
    ❑ until further notice.
    ~ for these proceedings only.

      The defendant is ordered to pay towards attorney's fees in accordance with the schedule of payments set forth below:
      ~ A total sum of$ 250.00
         ~ due not later than September 23, 2020
         ❑ due in monthly payments of$                                 beginning

      ❑ Monthly payments of$                                               to commence on
        and to continue until fina          isposition o t is case.

      ❑ Other

        All cashier's checks and/or money orders must be made payable to: CLERK,U.S. DISTRICT COURT and mailed
to: United States District Court, Central District of California, 255 East Temple Street, Suite TS-134, Los Angeles,
California 90012, Attn: Fiscal Section. Your name and case number must be included on the cashier's check or money
order.
        This order is subject to reconsideration by the Court. The defendant is advised that he/she maybe required, based
upon his/her then present ability, to contribute a greater or lesser amount of money for attorney's fees upon
reconsideration by the Court.

      September 15, 2020                                                               /s/ Alka Sagar
      Dated                                                           United States District Judge /Magistrate Judge
cc:   Clerk's Office, Fiscal Section
      CJA
      FPD
      PSA


CR-26(OS/1R)                                ORDER FOR CONTRIBUTION TOWARDS ATTORNEY'S FEES
